                   UNITED STATES DISTRICT COURT

                  EASTERN DISTRICT OF LOUISIANA



TRUSTEES OF THE NATIONAL                    MISCELLANEOUS ACTION
ELEVATOR INDUSTRY PENSION PLAN, ET AL.

v.                                          NO. 13-MC-2408


AAA ELEVATOR, LLC, ET AL.                   SECTION "F"


                        ORDER AND REASONS


     Local Rule 7.5 of the Eastern District of Louisiana requires

that memoranda in opposition to a motion be filed eight days prior

to the noticed submission date.   No memoranda in opposition to the

plaintiffs’ motion for costs of collection and attorney fees,

noticed for submission on November 20, 2019, has been submitted.

     Accordingly, because the motion is unopposed, and further, it

appearing to the Court that the motion has merit, 1 IT IS ORDERED:


1The plaintiffs seek to recover additional costs and attorney fees
accrued in connection with collection efforts undertaken to
execute the foreign judgment in this case. In their efforts to
collect the amounts owed under the default judgment, since re-
opening the matter on June 29, 2017, the plaintiffs represent that
they have accrued $35,786.63 in attorney fees, expenses, and costs.
They submit that the Court may exercise its discretion to award
these additional attorney fees and costs, which are recoverable
under ERISA. The defendants have not responded and therefore do
not contest either whether fees are recoverable nor the support
offered for the amount requested. The plaintiffs’ application is
supported by sworn evidence and billing documents detailing the
                                 1
the plaintiffs’ motion for costs of collection and attorney fees

is hereby GRANTED as unopposed.   IT IS FURTHER ORDERED: that the

plaintiffs are hereby awarded attorney fees, expenses, and costs

in the amount of $35,786.63, the amount incurred by the plaintiffs

in connection with the execution of the judgment.



                    New Orleans, Louisiana, November 21, 2019



                              _____________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




amount requested and the Court finds that the plaintiffs may
recover $35,786.63.
                              2
